                 Case 2:20-cv-00481-RSL Document 7 Filed 07/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                            IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON

 8

 9    GEORGE G. ALEXANDER and                )
      BEVERLY A. ALEXANDER,                  )               Case No. C20-0481RSL
10                                           )
               Plaintiffs,                   )               ORDER OF DISMISSAL
11                                           )
               v.                            )
12                                           )
      COMMISSIONER OF                        )
13    INTERNAL REVENUE,                      )
                                             )
14             Defendant.                    )
      _______________________________________)
15

16          This matter comes before the Court on the United States’ motion to dismiss plaintiffs’

17   claims. The motion is unopposed. Upon due consideration of the complaint, the motion, and

18   related filings, the motion is GRANTED.

19          It is hereby ORDERED that:

20          1.      The United States of America is the sole proper defendant;

21          2.      Plaintiffs’ claims are dismissed for lack of subject matter jurisdiction under Rule

22   12(b)(1) of the Federal Rules of Civil Procedure; and

23

24


      ORDER OF DISMISSAL                      1
                   Case 2:20-cv-00481-RSL Document 7 Filed 07/02/20 Page 2 of 2



 1           3.       In the alternative, plaintiffs’ claims are dismissed for insufficient service of

 2   process under Rule 12(b)(5).

 3           4.       The Clerk of Court is directed to enter judgment in favor of defendant and against

 4   plaintiffs.

 5

 6           Dated this 2nd day of July, 2020.

 7
                                                             A
 8                                                           Robert S. Lasnik
                                                             United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


      ORDER OF DISMISSAL                         2
